IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,987


                    EX PARTE CRAIG RONALD HARRISON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1132564 IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to ninety-nine years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Harrison v. State, No. 14-10-00254-CR (Tex. App.—Houston [14th Dist.] Nov. 17, 2011)

(unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition pro se for discretionary review.
                                                                                                    2

       Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law and recommended that relief be denied. The findings of fact and

conclusions of law are not supported by the habeas record, which contains counsel’s admission that

she did not advise applicant of his right to file a pro se petition for discretionary review, and

Applicant’s un-rebutted evidence that he did not receive notice until several months after his

conviction was affirmed. Appellate counsel failed to timely notify Applicant that his conviction had

been affirmed and failed to advise him of his right to petition for discretionary review pro se. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find that Applicant is entitled to the opportunity to file an out-of-time petition for

discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-10-00254-

CR that affirmed his conviction in Cause No. 1132564 from the 185th District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: March 6, 2013
Do not publish